Citation Nr: 1013320	
Decision Date: 04/08/10    Archive Date: 04/29/10

DOCKET NO.  06-14 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for shin splints, left 
lower extremity.

2.  Entitlement to service connection for fallen arches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel




INTRODUCTION

The Veteran served on active duty from February 2004 to March 
2005.

This appeal to the Board of Veterans' Appeals (Board) arose  
from a September 2005 rating decision in which the RO denied 
the Veteran's claims for service connection for shin splints 
and for fallen arches.  In September 2005, the Veteran filed 
a notice of disagreement (NOD).  A statement of the case 
(SOC) was issued in February 2006, and the Veteran filed a 
substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in March 2006. 

The Board's decision addressing Veteran's claim for service 
connection for fallen arches, is set forth below.  The claim 
for service connection for shin splints of the  left lower 
extremity is addressed in the remand following the order; 
this matter is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran when further action, on her part, is warranted.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.

2.  While the Veteran has complained of fallen arches, there 
is no competent medical evidence reflecting a diagnosis of 
any fallen arches disability pertinent to this claim.


CONCLUSION OF LAW

The criteria for service connection for fallen arches are not 
met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.  

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the Veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a June 2005 pre-rating letter provided notice 
to the Veteran regarding what information and evidence was 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the Veteran, and what information and evidence would be 
obtained by VA.  The letter also notified the Veteran that 
she could send VA information that pertains to her claim.  
The September 2005 rating decision reflects the initial 
adjudication of the claim after issuance of this letter.  
Hence, the June 2005 letter-which meets Pelegrini's content 
of notice requirements-also meets the VCAA's timing of 
notice requirement.

Post rating, a  July 2006  letter provided the Veteran with 
information pertaining to VA's assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations, consistent with 
Dingess/Hartman.  Although that notice was not followed by 
readjudication of the claim-which could, potentially, cure a 
timing problem (see  Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006), and Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006))-on these facts, the timing of the notice is not 
shown to prejudice the Veteran.  Because the Board herein 
denies the claim for service connection, no disability rating 
or effective date is being, or is to be, assigned.  
Accordingly, there is no possibility of prejudice by the 
timing of this post-rating notice to the Veteran under the 
notice requirements of Dingess/Hartman.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file in connection with 
this matter consists of service treatment records, VA medical 
records and the report of a VA examination in July 2005.  
Also of record and considered in connection with the appeal 
are various written statements provided by the Veteran and 
her representative, on her behalf.  No further RO development 
of the claim, prior to appellate consideration, is warranted.

In sum, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO/AMC, the 
Veteran has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the claim herein decided, at this 
juncture.  See Mayfield,  20 Vet. App. at  543  (rejecting 
the argument that the Board lacks authority to consider 
harmless error.  See also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998). 

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R § 3.303 
(2009).  Service connection may be granted for any disease 
diagnosed after discharge from service when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, to establish service connection, a veteran "must 
show (1) a current disability; (2) an in-service 
precipitating disease, injury or event; and (3) nexus between 
the current disability and the in-service event."  Disabled 
American Veterans v. Secretary of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005) (citing Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997)).

After a full review of the record, including the medical 
evidence and statements made by the Veteran, the Board finds 
that service connection for fallen arches  is not warranted. 

Although the Veteran's November 2003 enlistment examination 
was negative for foot complaints, service treatment records 
reflect treatment for foot pain on multiple occasions.  .  In 
September 2004, the Veteran was treated for post right foot 
tendonitis.  An October 2004 treatment note reflects that the 
Veteran had a stress fracture in her left foot less than a 
month prior.  A February 2005 treatment note indicates that 
the Veteran had been on light duty since September 2004 with 
complaints of bilateral leg and foot pain.  The diagnosis was 
closed fracture of metatarsal bone(s).  In February 2005 the 
Veteran presented with right foot pain status-post trauma to 
the top of her foot.  The diagnosis was a right foot sprain.  
On the March 2005 separation examination, the Veteran 
presented with complaints of foot and leg pain.    

Po t-service, on VA examination in July 2005, the Veteran 
presented with complaints of fallen arches.  The diagnosis 
was right foot sprain, currently asymptomatic.  The Veteran 
also had a closed stress fracture of the metatarsal that, 
according to X-rays,  had resolved.  The examiner noted that 
the Veteran did not currently have any complaints in 
reference to the feet as this had resolved.  The examiner 
also noted that her arches were slightly depressed but they 
were non-painful.  

None of the medical evidence of record reflects a current 
diagnosis of a fallen arches disability of either foot, and 
neither the Veteran nor his representative has  presented or 
identified any existing medical evidence that, in fact, 
reflects such a diagnosis.. Although the July 2005 VA 
examiner indicted that the Veteran's arches were slightly 
depressed, he did not assess fallen arches; rather, he only 
diagnosed right foot strain, currently asymptomatic.  The 
Board further notes that the clinical finding of slightly 
depressed arches does not, in and of itself, constitute a 
disability for compensation purposes.  In short, there is no 
medical evidence to support the claim.  

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in disability.  See 38 U.S.C.A. § 
1110.  Hence, where, as here, competent, probative evidence 
does not establish, at a minimum, the disability for which 
service connection is sought, there can be no valid claim for 
service connection for that disability.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  See also McClain v. Nicholson, 21 Vet. 
App. 319, 321 (2007) (holding that the requirement of the 
existence of a current disability is satisfied when a veteran 
has a disability at the time he files his claim for service 
connection or during the pendency of that claim, even if the 
disability resolves prior to adjudication of the claim).

In addition to the medical evidence, the Board has considered 
the oral and written assertions of the Veteran and her 
representative.  However, to the extent that any such 
assertions are being advanced to establish a current fallen 
arches disability, or that there exists a medical nexus 
between any such disability and service, such evidence must 
fail.  Questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As laypersons without 
the appropriate medical training or expertise, neither is 
competent to render a probative (persuasive) opinion on a 
medical matter.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  Hence, lay assertions as 
either the nature or etiology of the Veteran's  complaints 
about his arches have no probative value.

For all the foregoing reasons, the claim for service 
connection for  fallen arches must be denied.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as no 
competent, probative evidence supports the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for fallen arches is denied.


REMAND

The Board's review of the claims file reveals that further RO 
action on the claim for service connection for claimed shin 
splints of the left lower extremity, is warranted.

Service treatment records reflect treatment for shin pain on 
multiple occasions.   May 2004 x-ray revealed a proximal 
right tibia stress fracture and a possible subtle early 
stress fracture in the distal left tibia..  An October 2004 
treatment note reflects a diagnosis of bilateral shin 
splints.  A February 2005 treatment note indicates that the 
Veteran had been on light duty since September 2004 with 
complaints of bilateral leg and foot pain and stress 
fractures.  

On VA examination in July 2005, the examiner noted definite 
tenderness in the Veteran's shin area bilaterally.  The 
Veteran complained of chronic discomfort which was increased 
by walking, steps and standing for prolonged periods of time.  
The diagnosis was closed stress fracture of the tibia.  The 
examiner noted that the Veteran's previous X-rays were 
negative, although the bone scan did show some early stress 
fracture changes.  

Under these circumstances, the Board finds that current 
evidence of record is insufficient to resolve the claim.  
Given the Veteran's in-service assessment of shin splits, her 
in and post-service complaints, and the July 2005 medical 
findings, the Board  finds that a medical opinion that 
directly addresses the question of  whether the Veteran 
currently suffers from left shin disability, and, if so, the 
medical relationship, if any, between such disability and the 
assessment of shin splints and/or the left shin complaints 
noted in service, is needed.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Hence, the RO should arrange for the Veteran to undergo VA 
orthopedic examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
may well result in denial of the claim (as the original claim 
for service connection will be considered on the basis of the 
evidence of record).  See 38 C.F.R. § 3.655 (2009).  Examples 
of good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member. Id.  If the Veteran fails to report for any 
scheduled examination, the RO must obtain and associate with 
the claims file (a) copy(ies) of any notice(s) of the date 
and time of the examination sent to her  by the pertinent VA 
medical facility.

Further, to ensure that all due process requirements are met, 
and that the record before the examiner is complete, the RO 
should give the Veteran another opportunity to present any 
additional information and/or evidence pertinent to the claim 
on appeal, explaining that she has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2009) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  However, identification of 
specific actions requested on remand does not relieve the RO 
of the responsibility to ensure full compliance with the VCAA 
and its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development or notification action deemed warranted by 
the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 


1. The RO should send to the Veteran and 
her representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for shin 
splints of the left lower extremity.  The 
RO should explain the type of evidence 
that is the Veteran's ultimate 
responsibility to submit.

The RO's letter should clearly explain to 
the Veteran that she has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).

2.  If the Veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and her 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received from each contacted entity have 
been associated with the claims file, the 
RO should arrange for the Veteran to 
undergo VA orthopedic examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of the REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished (with all results made 
available to the examining physician 
prior to the completion of his or her 
report), and all clinical findings should 
be reported in detail.

The physician should clearly indicate 
whether the Veteran currently suffers 
from shin splints or other disability 
affecting the left lower extremity.  If 
so, the examiner should offer an opinion, 
consistent with sound medical principles, 
as to whether it is at least as likely as 
not (i.e., there is a 50 percent or 
greater probability) that such disability 
is medically related to service, to 
include in clued the assessment of shin 
splints and/or the shin complaints noted 
therein.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report. 

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the appointment(s) sent to her by the 
pertinent VA medical facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for claimed shin 
splints of the left lower extremity in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and her representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


